EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that applicant requested acknowledgement of the claim for foreign priority and further requested that the USPTO obtain a copy of the certified copies of the priority doc for this National stage application from the International Bureau in the remarks dated July 13, 2021.  The Examiner points out that there is no claim for foreign priority that can be located in the application file.  In particular, it is noted that the priority information on the ADS dated October 23, 2018 only sets forth the national stage application PCT/JP2018/002030 information and there is no additional foreign priority information listed.  Furthermore, it is noted that the Form PCT/DO/EO/903 (dated 01/07/2021), application filing receipt (dated 01/07/2021) and application bib sheet (dated 03/16/2021) in the application file all indicate that the office has recognized the application under 35 USC 371.  Thus, it is not clear what acknowledgement the applicant is requesting.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
July 20, 2021